Citation Nr: 9925548	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1991.  
She had had duty in the reserves that started in 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) at Roanoke, Virginia.  The veteran had a 
personal hearing on her appeal before the undersigned Board 
member at the RO in May 1999.  

In an August 1995 rating decision, the RO found that the 
veteran's claim for service connection for hypertension was 
not well grounded and notified her of that determination and 
her appellate rights on August 14, 1995.  In July 1997 the 
veteran wrote to say that she was appealing the RO's 
determination.  At that time she submitted a statement and 
medical records from J. H. Pope, Jr. M.D., indicating 
treatment of the veteran for hypertension during the year she 
was related from active duty and subsequently.  The RO 
reopened the claim and then found that a preponderance of the 
evidence was against the claim.  This appeal ensured.


REMAND

The service medical records show that the veteran's blood 
pressure was 102/60 in March 1980.  She reported having or 
having had high or low blood pressure at that time, noted as 
questionably elevated blood pressure by a physician.  On 
subsequent routine reserve physical examinations in 1983 and 
1987 she denied a history of high blood pressure and 
hypertension was not noted.  

In January 1991, the veteran was ordered to active duty in 
support of Operation Desert Shield/Desert Storm; however, she 
did not serve overseas.  A report of medical history executed 
by her in conjunction therewith indicates a history of high 
or low blood pressure, noted by a medical officer as high 
blood pressure under stress, which reportedly had been 
described as borderline, controlled with diet.  It was noted 
that she had never taken blood pressure medication.  In that 
report she indicated having been treated by a Dr. Pope in 
September 1990 for her thyroid and blood pressure.  The 
report of any physical examination is for active duty is not 
of record.  

In February 1991, during active service, the veteran's blood 
pressure was 156/92.  On this basis, a 5-day blood pressure 
analysis was conducted and showed chronological readings of 
172/98, 134/76, 132/80, 156/88, and 140/80.  She was 
described as having no complaints, with blood pressure within 
normal limits on the basis of the last reading.  The 
assessment was normal blood pressure and no acute disease.  
The active duty separation examination in April 1991 showed 
blood pressure of 166/96.  The veteran indicated that she had 
or had had high or low blood pressure.  It was stated that 
she had a past history of high blood pressure, but no dates 
were given with respect to this history.  

In her January 1994 claim for service connection for 
hypertension the veteran stated that she had had high blood 
pressure that began in 1990.  On a VA examination in April 
1994, it was recorded that hypertension had been noted in 
1989.  Hypertension with a blood pressure of 140/90, on 
medication, was diagnosed.  In April 1995, it was noted that 
hypertension had been diagnosed in 1989.  

In June 1997, John H. Pope, Jr., M.D., reported that the 
veteran had been followed for a diagnosis of hypertension 
during the year of 1991 to 1992.  He submitted a copy of part 
of a clinical record, the earliest entry being October 16, 
1991, at which time the veteran's blood pressure was noted to 
be 170/102.   

In a July 1997 statement, Dr. Pope reported that the veteran 
had been treated for hypertension since 1991 and continued to 
be treated for hypertension.  At that time he submitted a 
copy of the previously received medical record entries 
followed by additional entries indicating, in part, that in 
August 1995 the veteran had received a prescription for 
hydrochlorothiazide (HCTZ) for increased blood pressure from 
VA.  

At the veteran's May 1999 travel board hearing, she testified 
that she had "borderline" blood pressure prior to entering 
active service in January 1991 and stated her belief that her 
blood pressure worsened during active service because she 
felt stressed when she was called to active duty.  She stated 
that she had never taken medication for blood pressure 
problems before active service, reportedly having started 
blood pressure medication in August or September 1991.  She 
continued to have hypertension for which she took medication.  

The Board concurs with the RO's reopening of the claim in 
view of the statements and medical records from Dr. Pope and 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).   

In view of the above and in order to ensure that the record 
is fully developed, this case is REMANDED to the RO for the 
following action to include a field investigation:

1.  The veteran should be asked to submit 
copies of any service medical records in 
her possession, specifically the report 
of any examination conducted in January 
1991 for active duty.  She also should be 
asked to identify her primary care 
physician prior to Dr. Pope and the 
period during which the prior doctor 
treated her.  The RO should obtain the 
complete records of any such treatment.  

2.  The RO should contact Dr. Victor 
Paredes who treated the veteran at the 
Johnston Willis Hospital at Richmond, 
Virginia, in January 1986 for an ectopic 
pregnancy, and Dr. Dunn who performed a 
thyroidectomy on the veteran in about 
1976 at the University of Virginia 
Medical Center at Charlottesville, 
Virginia, for records regarding the 
veteran that reflect any blood pressure 
readings.  If the doctors cannot be 
located, the hospitals should be 
contacted for any records.  

3.  After obtaining any necessary 
authorization, a field examiner should 
visit the office of John H. Pope, Jr., 
M.D., 7127 Jahnke Road, Richmond, VA 
23225, to review the veteran's medical 
records and obtain copies of her complete 
medical records including her initial 
medical history; any correspondence or 
reports pertaining to the veteran from 
other medical care providers which 
contain any blood pressure readings or 
mention her blood pressure in any way; 
and any other relevant medical documents 
to include records of treatment at the 
Chippenham Hospital in September 1990, 
and any contemporaneous medical records 
reflecting blood pressure readings prior 
to October 16. 1991.  This development is 
indicated since although Dr. Pope 
provided medical records dating from 
October 1991, the veteran reported in 
January 1991 that he had treated her for 
her blood pressure in 1990.  Her blood 
pressure readings prior to October 1991 
are of primary importance, rather than 
whether she was actually being 
"treated" for hypertension.  

4.  Thereafter, the entire record, to 
include all additional evidence requested 
by this remand, should be provided to a 
VA physician who specializes in internal 
medicine to review the complete record, 
including the service medical records and 
all private medical records, even if 
difficult to decipher.  The examiner 
should render an opinion as to (1) 
whether "hypertension" as a disease 
entity had its onset prior to, during or 
after service; (2) if it had its onset 
prior to service, whether it underwent a 
pathological increase (rather than a 
temporary exacerbation) during the 
veteran's active service from January 8, 
to April 19, 1991; (3) if it had its 
onset after service, when was it first 
shown; and (4) if it is concluded that 
hypertension as a disease entity had its 
onset after April 19, 1991, the examiner 
should comment on the significance, if 
any, of the in-service blood pressure 
readings on the subsequent development of 
hypertension with like consideration of 
any elevated pre-active duty readings.  
After addressing the Board's specific 
questions, the examiner is asked to 
summarized by stating whether, based on a 
review of the entire record, there a 
relationship between the blood pressure 
readings from January 8 to April 19, 1991 
in the service medical records, and the 
veteran's current hypertension and, if 
so, the nature of that relationship.  The 
examiner's opinion may be expressed in 
terms of whether it is "as least as 
likely as not."  

5.  The RO should then review the 
veteran's claims file to assure that the 
requested development has been completed 
to the extent possible.  See Stegall v. 
West, 11 Vet App 268 (1998).  Any 
additional development suggested by the 
evidence obtained or otherwise deemed 
necessary should be conducted.  

6.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
Supplemental Statement of the Case, which 
includes any additional pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claim.  The 
applicable response time should be 
allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


